Case 4:20-cv-00200-ALM-CAN Document 44 Filed 03/22/21 Page 1 of 2 PageID #: 494




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  DIANE MOORE, ET AL.                            §
                                                 §
  v.                                             §   Civil Action No. 4:20-CV-200
                                                 §   (Judge Mazzant/Judge Nowak)
  THE BANK OF NEW YORK MELLON,                   §
  ET AL.                                         §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On February 2, 2021, the report of the Magistrate Judge (Dkt. #40) was entered containing

 proposed findings of fact and recommendations that (1) Defendants’ Motion for Summary

 Judgment (Dkt. #27) be granted; (2) Plaintiffs Diane Moore and James Moore’s claims be

 dismissed with prejudice; and (3) Defendants be awarded $18,830 as reasonable attorneys’ fees

 and costs to be paid by Plaintiffs Diane Moore and James Moore solely as a further obligation

 under the Note and Deed of Trust.

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is therefore ORDERED that Defendants’ Motion for Summary Judgment (Dkt. #27) is

 GRANTED.
    Case 4:20-cv-00200-ALM-CAN Document 44 Filed 03/22/21 Page 2 of 2 PageID #: 495




.           It is further ORDERED that Defendants are awarded $18,830 as reasonable attorneys’ fees

     and costs to be paid by Plaintiffs Diane Moore and James Moore solely as a further obligation

     under the Note and Deed of Trust.

            IT IS SO ORDERED.

            SIGNED this 22nd day of March, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
